Citation Nr: 1713652	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis, claimed as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2013 and June 2016, the Board remanded the claim for further development and adjudicative action, to include obtaining evidence of in-service asbestos exposure and an adequate VA medical addendum opinion.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has a current diagnosis of asbestosis that is causally related to his exposure to asbestos during his active military service.


CONCLUSION OF LAW




REASONS AND BASES FOR FINDING AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


